This is an original proceeding in this court. Uintah State Bank, as plaintiff, seeks by mandamus to compel the defendant state auditor to issue warrants on the state treasurer in its favor on account of certain bounty certificates issued by the county clerk of Uintah county to various persons and assigned by them to plaintiff. The petition contains nineteen separate causes of action, all of a similar character. A statement of one cause of action will serve to illustrate all. The plaintiff, in its first cause of action, after alleging the corporate capacity of the Uintah State Bank and the qualifications and official position of Wilson Murray as county clerk of Uintah county and of Ivor Ajax as state auditor, alleges in substance that on the 23d day of September, 1929, the county clerk of Uintah county, pursuant to and in accordance with the provisions of chapter 36, Laws Utah 1925, made, executed, and delivered to Dell Massey of Vernal, Utah, a certificate in lawful form for $171 on account of bounty on 25 coyotes and 7 bobcats shown by affidavit of Dell Massey to have been killed by him within Uintah county and within sixty days prior to the date thereof, and certifying that the claimant had filed a corroborative affidavit of a reputable citizen and taxpayer within the county to the effect that claimant is a reputable person and to the best of affiant's knowledge and belief the facts set forth in claimant's affidavit are true; that the certificate was made by the county clerk by deputy and was countersigned by the county recorder of Uintah county; that the certificate was for a valuable consideration assigned to petitioner, and that thereafter, on September 29, 1929, petitioner duly presented the certificate to the state auditor for payment; that after receiving the certificate the state auditor examined it together with the affidavit and other papers made and executed *Page 458 
therewith, and found them to be in conformity with the provisions of chapter 36, Laws Utah 1925; that all such papers and certificates were correct as to form and that the certificate was duly and legally assigned to petitioner for a good and valuable consideration and the petitioner was the rightful owner thereof; and that an appropriation had been made by the Legislature of the State of Utah for the payment provided in the certificate. An alternative writ of mandamus was issued by this court directed to the defendant requiring him to issue a warrant upon the state treasurer for the amount stated in the certificate, or to show cause why he had not done so. The defendant filed a demurrer alleging want of facts in the petition to constitute a cause of action or ground of relief against the defendant, and particularly that it was nowhere stated or alleged in the petition that plaintiff's claim or demand referred to therein has ever been presented to, audited, or approved by the board of examiners of the state of Utah as required by section 13, article 7, of the Constitution of the State of Utah, or as required by title 29, Comp. Laws Utah 1917, and amendments thereto. Without waiving his demurrer, defendant filed an answer in which it is alleged that representations and statements made by Dell Massey in his affidavit were untrue, false, and fraudulent that the animals from which the hides or pelts therein referred to were taken were not killed in Uintah county within sixty days prior to September 23, 1929, nor were they killed in Uintah county at all, nor did the pelts have attached three full feet, nor were they in such marketable condition as to be salable, nor in such state of preservation as to enable the county clerk to identify them, nor were any of them subject to have bounty paid upon them under and pursuant to the act referred to, and alleged as a further defense that the claim or demand had never been presented to or audited or approved by the board of examiners as required by the Constitution and laws. To this answer petitioner filed a demurrer on the ground of want of facts to constitute a defense to the petition, *Page 459 
and that the board of examiners have no authority in law to approve or disapprove the claim referred to. Similar demurrer and answer were filed with respect to each of the nineteen causes of action of the petition.
The first and most important question arising on this record is raised by defendant's demurrer to the petition, that is, whether or not it is necessary for plaintiff to allege that the bounty claim or certificate had been presented to, audited, and approved by the board of examiners.
It is the theory of plaintiff that the county clerk has the sole duty and prerogative of examining and auditing a claim for bounty for the destruction of predatory animals and that when he has issued his certificate for the amount of such claim, the claim is then audited and liquidated as provided by the act of 1925, and is binding upon the state; that as to such claim the duty of the state auditor is merely ministerial; that he has power to do nothing more than examine the affidavits and other papers and the certificate, and if he finds them correct in form it becomes his manifest duty to issue a warrant upon the state treasurer in favor of the claimant for the amount of the certificate, and that the board of examiners has no duty to perform with respect to a claim for bounty, nor any right to examine or audit, approve, or disapprove such claim; and that the bounty claimant or his assignee is not required at all to present such claim or certificate to the board of examiners. In support of this view petitioner relies largely upon the wording of the statute, chapter 36, Laws Utah 1925. This chapter is an amendment of Comp. Laws Utah 1917, sections 435 to 442, inclusive. These sections as amended provide in substance as follows: Section 435 creates the state bounty fund and requires the board of county commissioners of each county to levy a tax upon the assessed valuation of all sheep, goats, range horses and cattle to be collected as other taxes and paid into the state treasury, there to be kept by the state treasurer in a separate fund known as the state bounty fund. Five thousand dollars annually of this fund is to be paid to the *Page 460 
state board of agriculture and used by it in the destruction of rabbits and rodents, 50 per cent of the balance, including the unexpended balances, to go to the state board of agriculture to be spent in co-operation with the federal government for the eradication of rabies and the destruction of predatory wild animals, and the balance of the fund to be paid out upon warrant of the state auditor for bounties. Section 436 specifies the amount of bounty to be paid for the destruction of certain named animals. In section 437 it is provided:
"Any person who desires to obtain the bounties provided for in Sec. 436 shall, within sixty days of the date of killing of such animals, present to the county clerk of the county in which said animals were killed, the entire hide or pelt of such animal with at least three full feet attached in such a marketable condition as to be salable, and in such a state of preservation as to enable the county clerk to identify such animals. The applicant shall subscribe his name to the following affidavit and bill of sale in the presence of the county clerk." (Giving form of affidavit.)
Section 439 requires a corroborative affidavit of at least one reputable citizen and taxpayer of the county stating that the party claiming the bounty is a reputable person and to the best of affiant's knowledge and belief the facts set forth in claimant's affidavit are true. Section 440 provides:
"It shall thereupon be the duty of the county clerk to issue a certificate under the seal of his office, stating the number and kind of skins as herein provided for has been presented for identification, and stating the sum which said person is entitled to receive under the provisions of this chapter. Said certificate shall be in substantially the following form, as may be required for the different kinds of animals." (Setting out form of certificate.)
Section 441 requires the county clerk to forward to the state auditor certified copies of affidavits required to be filed and the certificate made by him, together with the endorsements of other county officers witnessing the identification and cancellation of the skins, and to keep a record of bounty certificates issued by him and to send such skins to the state board of agriculture to be thereafter sold by such *Page 461 
board and the proceeds of the sale to be paid into the state bounty fund. Section 442 provides:
"Upon receipt of the papers in this chapter hereinbefore provided, the State auditor shall examine the same, and if he shall find the certificates, affidavits, and other papers are in conformity with the provisions of this chapter, he shall draw a warrant in favor of the person entitled to the same upon the State treasurer for the amount shown by said certificate to be due, and shall deliver or transmit the same to the persons entitled thereto. Provided, that if the certificate issued by any county clerk in payment of bounty is not presented to the State auditor within two years from date, the same shall be cancelled and a State warrant shall not issue therefor."
It will be noted that the act nowhere requires that the claim or certificate be presented to the board of examiners, but does require the auditor to draw his warrant upon presentation of the certificate to him if he finds the affidavit and certificate are in conformity with the requirements of the act. The allegations of the complaint are therefore sufficient to withstand the demurrer unless it is necessary that the board of examiners pass upon and approve the claim for bounty before the auditor can be required to issue his warrant on the treasurer for the amount specified in the certificate, or unless the auditor has some discretion in the matter.
Section 13 of article 7 of the Constitution of Utah provides for a board of examiners composed of the Governor, secretary of state, and Attorney General "with power to examine all claims against the State except salaries or compensation of officers fixed by law, and perform such other duties as may be prescribed by law." Pursuant to this constitutional provision the Legislature has more particularly specified the duties of the board of examiners in title 29, Comp. Laws Utah 1917. In section 2471 of title 29, it is provided that: "Any person having a claim against the state, for which an appropriation has been made, may present the same to the board, in the form of an account or petition. * * *" Section 2482, as amended by chapter 51, Laws Utah 1921, provides: "The state auditor shall not draw his *Page 462 
warrant for any claim, unless it has been approved by the board, * * * except for salaries or compensation of officers fixed by law, or for moneys expressly appropriated by law." This court has had occasion to construe these provisions of the statute and of the Constitution in the case of State ex rel. Davis v.Edwards, 33 Utah 243, 93 P. 720, 721. After quoting section 13, article 7, of the Constitution and section 946 of the Revised Statutes of 1898, which is the same, so far as quoted, as section 2482, Comp. Laws Utah 1917, as amended, the court says:
"The powers conferred upon the board of examiners, with regard to claims against the state by the constitutional provision quoted above, are general and sweeping. The power would include all claims against the state, were it not for the exception which excludes salaries or compensation of officers fixed by law. An exception of this character may not be enlarged nor extended by implication. An exception which specifies the things that are excepted from a general provision strengthens the force of the general provisions of the law. 2 Lewis' Sutherland, Stat. Const. § 494. It is an elementary doctrine that, if there are any provisions in a statute which in any way conflict with a constitutional provision, the Constitution controls. Does the claim of the petitioner come within the constitutional exception? If it does not, then by virtue of section 946, Rev. St. 1898, above quoted, the respondent cannot legally be required to draw his warrant upon the State Treasurer therefor until it has been approved by the board of examiners. The petitioner does not state in his petition that the claim has been so approved. In order to state a complete cause of action against the State Auditor for relief in case the auditor refuses to draw a warrant, it must appear from the application either that the claim has been approved by the board of examiners, or that it is one that comes within the constitutional exception."
In the Edwards Case, supra, it is made to appear that a judge of the district court, pursuant to power conferred by law, employed J.R. Davis as his court stenographer and certified his mileage to the state auditor. This was done under the provisions of an act providing for the employment of court stenographers wherein it was stated: "And the amount of         1 such mileage shall be certified by the court to the state auditor, who shall draw *Page 463 
his warrant upon the state treasurer for the amount so certified, and the same shall be paid out of the state treasury." In that case the act in question made no provision for examination or audit by the state board of examiners, but directed the auditor to issue the warrant upon presentation of the certificate of the district judge. It was there contended that the claim came within the exception of "compensation of officers fixed by law." The court assumed, for the purpose of the decision, that Davis was an officer, and that mileage may, under certain circumstances, constitute or form a part of official compensation, but since discretion was vested in the district judge to contract with the stenographer for not to exceed a certain stated per diem and mileage, it was held that the claim was fixed by contract and not by law, and that the plaintiff's claim, not coming within the exception referred to, was such a claim as must be presented to the board of examiners for its action before the state auditor could be required by mandamus to issue a warrant in payment thereof. This decision we think controlling in the present case. It follows, therefore, from the Constitution and statutes as thus construed, that the bounty claims or certificates in question must be presented to and approved by the board of examiners unless it appears that they are either not "claims against the state" or that they represent "salaries or compensation of officers fixed by law." It is not seriously contended that these are not claims against the state, but, on the contrary, it is rather assumed in the arguments and briefs of counsel that they are. This could not well be otherwise. That these are demands against the state seems clear because the fund from which bounty claims are paid is raised by taxation; the money is paid into the state treasury, is subject to appropriation by the Legislature, and is paid out by the state treasurer on warrant of the state auditor. We see no good reason why a fund raised by taxation for a special purpose is not entitled to the same protection as is the general fund. That they are "claims" is equally clear. *Page 464 
"The word is derived from the latin clamor, meaning a call, a demand. In its ordinary sense the term imports the assertion, demand or challenge of something as a right; the assertion of a liability to the party making it to do some service or pay a sum of money. * * *" 11 C.J. 816 (claim).
The terms "claim against the treasury" has been defined to mean a claim which the state is or may be under legal obligation to pay. State v. Moore, 40 Neb. 854, 59 N.W. 755, 25 L.R.A. 774. The payment of bounties is not a mere gift by the state, but is in the nature of an offer to pay a certain amount for the killing of named predatory animals. The offer is accepted when acted upon by the claimant in killing the animals, presenting the pelts to the county clerk and claiming the bounty offered, there being then a consideration for the claim under the offer of the state. The money claimed is earned under such a contract, and the state has a legal obligation to pay. The offer may, of course, be withdrawn at any time before acceptance. In the absence of a valid offer, duly accepted by performance, no obligation would rest upon the state to make payment. That a bounty claim is such a "claim against the state" as comes within the power of the board of examiners to examine and pass upon has been held inIngram v. Colgan, 106 Cal. 113, 38 P. 315, 318, 39 P. 437, 28 L.R.A. 187, 46 Am. St. Rep. 221.
It is obvious that these certificates do not represent salaries or compensation of officers. It is, however, urged by petitioner that the amount to be paid is "fixed by law" and that the claims have been liquidated by action of the county clerk. In the brief for petitioner, counsel say: "The provision (of the constitution) has no application to claims              2 which the auditor is to pay which are provided for in a separate statute such as chapter 36, Laws Utah 1925, under which the claims in question arose. The claims provided for in this chapter are claims which arise wholly out of the petitioners right under this particular act, and they are of a definite liquidated character." And again: "Here we are dealing with a claim which is fixed by law. *Page 465 
The amount is mathematically certain and has been fixed this way by the Legislature." A complete answer to this argument is that the Constitution makes no such exception. All claims are subject to action by the board of examiners, except only claims for "salaries and compensation of officers fixed by law." The claims here are not fixed by law in the sense that the Legislature has made an appropriation of an amount certain to a definite named person. It is true a unit price to be paid on certain animals as a bounty is fixed by law, but before the claim is liquidated it must be determined how many animals were killed, where and within what county, and the pelts submitted must be examined and found to comply with the requirements of the statute. While the duty is imposed upon the county clerk to make this examination before making and delivering his certificate, it is no answer to the constitutional requirement to say that the county clerk has audited and examined the claim, and that that is sufficient. There could be no claim against the state for bounty until the animals are killed and the pelts presented to the county clerk. It is by the county clerk that the claim is liquidated, not by the Legislature. May the Legislature then, in the face of our constitutional provision, pass over the board of examiners and set up some local agency by which claims may be fixed and settled without any state officer having power to examine and approve or disapprove such claim?
If we should adopt petitioner's view it would follow that the Legislature might designate any officer other than the board of examiners as authorized in behalf of the state to settle, fix, or liquidate claims and agree upon the amount to be paid thereon, and thereby exclude the board of examiners from its duty and responsibility with respect to claims thus          3, 4 liquidated pursuant to legislative authority. We cannot agree to any such construction of the constitutional language, nor may we by construction interpolate the word "unliquidated" into the Constitution so that it would provide that the board of examiners have power to *Page 466 
"examine all unliquidated claims against the State," etc. The Constitution has vested in the Board of Examiners the power to examine and pass on all claims except those exempted, and the Legislature is without authority to delegate such power to any other board or officer.
Petitioner cites the following cases to the effect that the constitutional provision "all claims against the state" embraces or includes only claims of an unliquidated character: Winters
v. Ramsey, 4 Idaho, 303, 39 P. 193; State v. Nat. SuretyCo., 29 Idaho, 670, 161 P. 1026, 2 A.L.R. 251; State ex rel.Ash v. Parkinson, 5 Nev. 15; State v. Hallock, 20 Nev. 326,22 P. 123. These cases nowhere define the term "unliquidated," nor are they cases where the decision determines what is or is not included within such term. The earlier Idaho case refers to State v. Hallock, supra, as authority for the statement, and that decision uses that term because of the statute of that state, section 2022, Comp. Laws of Nev. Ann. 1861-1900, wherein it is provided: "All claims against the state for services or advances, for payment of which an appropriation has been made by law, and which have been by law authorized, but of which the amount has not been liquidated and fixed, may be presented to the Board of Examiners," etc. A similar statute in this state, Comp. Laws Utah 1917, § 2471, reads: "Any person having a claim against the state, for which an appropriation has been made, may present the same to the board," etc., and does not limit the operation of the statute to unliquidated claims as does the Nevada statute.
Two views might be taken of the language in section 442, supra. The view more consistent with rules of statutory and constitutional construction would be that the Legislature had in contemplation the constitutional provision, and saw no need to provide by express words that the certificate           5 should first be presented to the board of examiners before being paid. If the view is taken that the Legislature intended to make this claim payable by the auditor without presentation to the board of examiners, then *Page 467 
the Legislature attempted to do that which it had no power or authority to effectuate, and on this question the language in the case of State ex rel. v. Edwards, supra, is not only appropriate, but decisive. The court said:
"The attempt by the Legislature to require the Auditor to allow a claim which by the Constitution must first be approved by the board of examiners can avail nothing. The Auditor is bound by the constitutional provision. The Legislature is so bound, and so are we. The Legislature may make certain evidence conclusive with regard to a specific matter, but it may not interfere with powers conferred or duties imposed by the Constitution."
This construction of the constitutional provision in question finds support in cases from other states. The state of Nevada has a constitutional provision identical with section 13 of article 7 of the Constitution of Utah. It was construed in State v.Hallock, 20 Nev. 326, 22 P. 123, 124, wherein it was held that the Legislature had no power to deprive the board of examiners of its duty and authority over claims against the state. A special election had been called by legislative enactment for the purpose of submitting to the people certain amendments to the constitution. An appropriation was made to defray the expenses of the election. It was provided in the act that the board of county commissioners of the respective counties should immediately after ascertaining the expenses of said election certify the same to the state comptroller, who should, upon receipt of the certificate, draw a warrant on the state treasurer for the amount so certified in favor of the chairman of the board of commissioners. The court said:
"In view of the manifest purpose of the constitution to protect the treasury by requiring the board of examiners to adjust all claims, it cannot be held that the many and important claims arising against the state, and which, as claims, have never been acted upon by the legislature, are exempted from the investigation of the board. Without stating at length the various positions taken by relator, there is an insuperable objection common to all. Each contention involves an exemption of the claim of the county from the action of the board of examiners, and each is conclusively answered by the provisions of the *Page 468 
constitution defining the duties of the board. It is not within the power of the legislature to confer this authority elsewhere."
In California a board of examiners is created by statute, not by the Constitution, and given powers similar to those conferred upon the board in this state by the Constitution. The law provides that the controller must not draw his warrant for any claim unless it has been approved by the board, and when thereafter the controller is directed to draw his warrant for any purpose, this instruction must be construed as subject to the provisions of this section, unless the direction is accompanied by a special provision exempting it from its operation. The case of Ingram v. Colgan, supra, involves the construction and application of these provisions of the statute to a later enactment providing for the payment of bounties. The Bounty Act of California (St. Cal. 1891, p. 280) was very similar to chapter 36, Laws of Utah 1925. It provides for a definite sum for each animal killed subject to bounty, and the manner in which such claim should be asserted before the board of supervisors of the county wherein the animals were killed, and directs that the state controller should pay the bounty claim upon presentation of the certificate from the board of supervisors. An effort was made by the bounty claimant to mandamus the controller to issue his warrant upon presentation of the certificate without approval by the board of examiners. It was there asserted by the claimant that there was no necessity of presenting the claim to the board of examiners; that it had been audited and made certain by the action of the board of supervisors; and that no duty remained except for the controller to draw his warrant upon the treasurer. In denying the petition for a writ of mandamus the court said:
"The statute in regard to bounties for killing coyotes may be construed to direct the controller to draw his warrant, but it does not in any way exempt it from the operation of such section. Whatever the rule may be in cases which do not come within the technical definition of the term `claim,' we are of opinion that, if any force is to be given to this section in any case, it applies to the present one. The *Page 469 
controller can never draw his warrant upon the treasurer except when directed so to do by some law; and, if such direction alone is sufficient to require it, then we at once do away with the force and effect of a salutary provision of the statute, enacted as a safeguard of the treasury. It will not do to say that the supervisors have audited the claim, and that that is sufficient. The statute has designated the board of examiners as the body by which the audit must be made, and either such audit of a claim must be had, or a special provision exempting the claim from such audit must be contained in the direction to the controller, before it becomes his duty to issue his warrant."
We see no escape from the conclusion that a bounty certificate is a claim against the state, that it is not "salary or compensation of officers fixed by law," and thus not coming within that excepting it is such a claim as, under the Constitution, must be submitted to the board of examiners for its action. The petition herein is fatally defective, in that it fails to allege presentation to and approval by         6 the board of examiners of the claim or certificate sued upon. It is unnecessary to pass upon or consider questions raised with regard to the powers and duties of the state auditor as an auditing officer.
The demurrer is sustained, the writ of mandamus denied, and the case dismissed. Costs to defendant.
CHERRY, C.J., and ELIAS HANSEN, J., concur.